Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00034-CV

                IN THE INTEREST OF A.E.C., A.S.C., and A.C., Children

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CI10644
                        Honorable Nick Catoe Jr., Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Ana Sol Victorino
a/k/a Ana Sol Crespo.

      SIGNED March 14, 2018.


                                              _________________________________
                                              Patricia O. Alvarez, Justice